Citation Nr: 1236018	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-06 506A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967.  

By rating action in May 1987, the RO denied service connection for a right knee disability.  The Veteran was notified of this decision and did not appeal.  

By rating action in August 2011, the RO denied service connection for traumatic brain injury (TBI).  The Veteran and his representative were notified of this decision and did not perfect an appeal.  38 C.F.R. § 20.302.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the RO which, in part, declined to reopen the claim for a right knee disability and denied service connection for a psychiatric disorder.  The Board remanded these matters for additional development in June 2008.  A videoconference hearing before the undersigned was held in August 2012.  

At the videoconference hearing, the Veteran raised the additional claims of service connection for traumatic brain injury (TBI) and a right great toe disability.  These issues have not been developed for appellate consideration and are referred to the RO for appropriate action.  

The issues of service connection for a right knee disability and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Service connection for a right knee disability was finally denied by an unappealed rating decision by the RO in May 1987.  

2.  The additional evidence received since the May 1987 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1987 RO decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the Veteran's claim of service connection for right knee disability.  As such, no discussion of VA's duty to notify and assist is necessary. 

Before reaching the merits of the claim for a right knee disability, previously denied by the RO, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a right knee disability was finally denied by the RO in May 1987.  There was no appeal of that rating decision and new and material evidence was not received within one year of the determination and thus the determination became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Court has also clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran's claim for a right knee disability was initially denied by the RO in May 1987 on the basis that he was not shown to have any right knee problems, including arthritis in service or until many years after discharge from service.  

The relevant evidence added to the record since the May 1987 rating decision included VA and private medical records from 2001 to 2011, and a transcript of the Veteran's testimony at a videoconference hearing before the undersigned in August 2012.  

The Veteran's expanded testimony concerning the nature of his right knee and ankle injuries in service and his continuity of symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Further, as service connection for a right ankle injury was established by the RO in November 2004, there now exists a potential etiological relationship between the Veteran's current right ankle problems and a potentially service connected disability.  Thus, the Board finds that the Veteran's testimony and the additional evidence relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the additional evidence is new and material and the claim for a right knee disability will be reopened.  


ORDER

New and material evidence having been presented, the Veteran's claim of service connection for a right knee disability is reopened; to this extent, the appeal is granted.  

REMAND

In view of the favorable decision to reopen the claim of service connection for a right knee disability, the AMC must now consider the issue on a de novo basis.  

In June 2003, the Veteran filed these claims.  In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2006).  

In this case, service connection for a right ankle disability was established by the RO in November 2004.  Although the Veteran initially asserted that his current right knee disability was due to an injury in service, consideration must also be given to whether any current right knee disability is due to or otherwise aggravated by the service-connected right ankle disability.  

Concerning the claim for a psychiatric disorder, the Veteran contends that his current psychiatric problems are due to his deteriorating health associated with his right ankle, and believes that service connection should be established as secondary to the right ankle disability.  In this regard, the Board notes that the Veteran has never been examined by VA to determine the onset and/or etiology of his current psychiatric problems.  Under the circumstances, the Board finds that an examination to determine the etiology of his current psychiatric problems 

Accordingly, the case is REMANDED for the following action:  

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed his in-service and post-service right knee and psychiatric disabilities, as well as a relationship between his right knee and psychiatric disabilities and his service-connected right ankle disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature and, if feasible, etiology of any identified right knee disability.  The claims folder must be made available to and reviewed by the examiner, and the report should indicate whether such review occurred.  The examiner should provide a response to the following:  

a)  Is it at least as likely as not that any current right knee disability was first manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any current right knee disability is proximately due to, the result of, or aggravated by the service-connected right ankle disability?  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA psychiatric examination to determine the nature and, if feasible, etiology of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder is proximately due to, the result of, or aggravated by the service-connected right ankle disability.  All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  Consideration must be given to whether any identified right knee disability or psychiatric disorder is proximately due to, the result of, or aggravated by the service-connected right ankle disability.  See 38 C.F.R. § 3.310 (2006).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


